Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to the IDS dated 9/27/2021.
2.	Claims 1-15, 17-20, 22 are pending.
	Claims 16, 21 are cancelled.

3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,800,993 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-3, 6-8, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merrien et al. (US Pub No. 2012/0190354) in view of Yong et al. (CN101938742A, IDS submitted on 9/27/2021, NPL #1). 

	As to claims 1 and 6, Merrien discloses a method for a profile server, the method comprising:
	receiving, from a first terminal, a first message that requests transfer of a portion or a whole of a first profile from a first module in the first terminal to a second module in a second terminal (i.e., an entire SIM application (equivalent to “a first profile”) (meaning personal data, file system, Java applications like bank applications, for example, and secrets) is stored in an embedded UICC comprised in a first terminal (for example soldered in a first mobile phone) and a user wishes to transfer this entire SIM application in another embedded UICC comprised in a second terminal (for example constituted by a second mobile terminal), Merrien: [0014]); 
	generating a second profile using the portion or the whole of the first profile;  transmitting, to the second terminal, the generated second profile (i.e., the secure element packages the installed SIM in a way it can be reinstalled on another secure element, the packaged SIM is uploaded to a secure vault, the packaged SIM is downloaded to the targeted new secure elements, Merrien: [0017-0019].
	Merrien discloses the targeted secure element performs security checkign and then can install the downloaded packaged SIM (Merrien: [0020]). Merrien does not disclose, however Yong discloses transmitting, to an authentication server, a third message requesting update of authentication key information stored in the authentication server based on the second profile (i.e., the core network entity sends a request message to the authentication center, requesting to change the root key K of the user equipment. The authentication center updates the root key K stored by itself, Yong: steps 203, 208. The root key is updated after the user equipment is authenticated, thereby making another SIM with the same IMSI as the user equipment, the card cannot authenticate with the authentication center through the old root key K, so it cannot access the network, Yong: Fig. 2, pages 5-6).
  	It would have been obvious to one of ordinary skill in the art at the time of the filing to employ the use of transmitting, to an authentication server, a third message requesting update of authentication key information stored in the authentication server based on the second profile in the system of Merrien, as Yong teaches so as to reduce the security risks caused by cloning. 

As to claims 2, 7, Merrien-Yong discloses wherein the first message includes the portion or the whole of the first profile (i.e., the information is an entire SIM application (personal data, file system, Java applications like bank applications for example, and secrets, Merrien: [0014, 0017]).

 As to claims 3, 8, Merrien-Yong discloses transmitting, to the first terminal, a second message requesting the portion or the whole of the first profile; and receiving, from the first terminal, the portion or the whole of the first profile (i.e., requesting Device X to package its profile and upload it to the secure vault, Merrien: [0254]).

As to claims 11-12, Merrien-Yong discloses the first profile includes at least one of an identifier of the first module (i.e., ICCID, Merrien: [0127, 0181), an identifier of the first terminal (i.e., IMSI, Merrien: [0126]), and a first associated signature (i.e., Merrien: [0048]), and wherein the second profile includes at least one of an identifier of the second module, an identifier of the second terminal, and a second associated signature (i.e., the same concept is used in the second profile as the first profile, Merrien: [0099, 0048, 0076]).

7.	Claims 4-5, 9-10, 13-15, 17-20, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Merrien et al. (US Pub No. 2012/0190354) in view of Yong et al. (CN101938742A, IDS submitted on 9/27/2021, NPL #1) and further in view of Gehrmann (US Patent No. 8,712,474). 
As to claims 5, 10, Merrien-Yong does not disclose, however Gehrmann discloses transmitting, to the first terminal, a fifth message that requests a deletion of the first profile, when the second profile is successfully installed in the second module of the second terminal (i.e., sending a second profile from the profile server to the another terminal and successfully installed in the second module, Gehrmann: Fig. 3, step k). Gehrmann also discloses another secure transfer means where the SSIMA is deleted when the transfer is activated and installed successfully (Gehrmann: Fig. 2, step l; 6:22-23). 
	It would have been obvious to one of ordinary skill in the art at the time of the filing to employ the use of requesting a deletion of the first profile, when the second profile is successfully installed in the second module of the second terminal in the system of Merrien-Yong, as Gehrmann discloses, so as to save memory storage and avoid conflict in using the profile.
 
As to claims 4, 9, Merrien-Yong does not disclose, however Gehrmann discloses transmitting, to the first terminal, a fourth message that requests a deletion of the first profile when the authentication key information is updated successfully (i.e., Ghermann discloses deleting the first profile when the second profile is successfully installed in the second terminal as addressed above. Once the authentication key is updated, the first terminal cannot access the network using the old key, thus it is common use in the art for a request to delete the first profile).  

As to claims 13,18, Merrien discloses a method for a terminal comprising:
	transmitting, to a profile server, a first message that requests transfer of a portion or a whole of a first profile from a first module in the terminal to a second module in another terminal (i.e., an entire SIM application (equivalent to “a first profile”) (meaning personal data, file system, Java applications like bank applications, for example, and secrets) is stored in an embedded UICC comprised in a first terminal (for example soldered in a first mobile phone) and a user wishes to transfer this entire SIM application in another embedded UICC comprised in a second terminal (for example constituted by a second mobile terminal), Merrien: [0014]);	
Merrien does not disclose, however Gehrmann discloses receiving, from the profile server, a second message that requests a deletion of the first profile (i.e., deactivation message is sent to the transferring SIM unit 22A, Gehrmann: Fig. 3, step f); and deleting the first profile from the first module based on the second message (i.e., deleting SSIMA, Gehrmann: Fig. 3, step f). Gehrmann discloses a case that a second profile generated based on the portion or the whole of the first profile is transmitted from the profile server to the another terminal and is successfully installed in the second module (i.e., sending a second profile from the profile server to the another terminal and successfully installed in the second module, Gehrmann: Fig. 3, step k). Gehrmann also discloses another secure transfer means where the SSIMA is deleted when the transfer is activated and installed successfully (Gehrmann: Fig. 2, step l; 6:22-23). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of receiving, from the file server, a second message that 
	Merrien and Gehrmann does not disclose, however Yong discloses wherein an authentication server is requested to update the authentication key information based on the second profile, in response to the second profile being successfully installed in the second module (i.e., the core network entity sends a request message to the authentication center, requesting to change the root key K of the user equipment. The authentication center updates the root key K stored by itself, Yong: steps 203, 208. The root key is updated after the user equipment is authenticated, thereby making another SIM with the same IMSI as the user equipment, the card cannot authenticate with the authentication center through the old root key K, so it cannot access the network, Yong: Fig. 2, pages 5-6).
  	It would have been obvious to one of ordinary skill in the art at the time of the filing to employ the use of transmitting, to an authentication server, a third message requesting update of authentication key information stored in the authentication server based on the second profile in the system of Merrien and Gehrmann, as Yong teaches so as to reduce the security risks caused by cloning. 
As to claims 14,19, Merrien-Gehrmann-Yong discloses wherein the first message includes the portion or the whole of the first profile (i.e., the information is an entire SIM application (personal data, file system, Java applications like bank applications for example, and secrets, Merrien: [0014, 0017]).

As to claims 15, 20, Merrien-Gehrmann-Yong discloses transmitting, to the first terminal, a second message requesting the portion or the whole of the first profile; and receiving, from the first terminal, the portion or the whole of the first profile (i.e., requesting Device X to package its profile and upload it to the secure vault, Merrien: [0254]).

As to claims 17, 22, Merrien-Gehrmann-Yong discloses the first profile includes at least one of an identifier of the first module (i.e., ICCID, Merrien: [0127, 0181), an identifier of the first terminal (i.e., IMSI, Merrien: [0126]), and a first associated signature (i.e., Merrien: [0048]), and wherein the second profile includes at least one of an identifier of the second module, an identifier of the second terminal, and a second associated signature (i.e., the same concept is used in the second profile as the first profile, Merrien: [0099, 0048, 0076]).



Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/27/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571)272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992